DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 8/18/2021 has been entered. Amended Claims 1, 5, 6 and 8 have been noted in addition to canceled Claims 2-3 and new Claims 14-17. The amendment has overcome the drawing objections, specification objections, claim objections and 112(b) rejections previously set forth - those drawing objections, specification objections, claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1 and 4-17 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, change “30 % or more and 85 % or less” to -- 30% - 80% -- (or equivalent)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swinderen (US 3,107,720) in view of Placek (US 3,852,025).

a nozzle (nozzle comprising elements (5) and (10)) (see Figs. 1, 2) configured to discharge fuel gas and air for combustion (see at least Col. 1 lines 24-35), and a laminate (2), provided on a tip of the nozzle (as is shown in Figs. 1 and 2), that comprises a mesh plate (“incandescible heat-resistant grid or screen”) (see at least Col. 3 lines 5-11 and Figs. 1, 2), wherein 
the laminate is positioned on an outermost surface of the surface combustion burner (as is shown in Figs. 1 and 2) to form flame on a surface of the laminate (see at least Col. 2 lines 13-20 and Figs. 1, 2). Van Swinderen also teaches that the mesh plate of the laminate has an opening ratio of 30 % or more and 85 % or less (the mesh plate has an opening ratio that is “at least equal to 0.5” (i.e. 50%) which is within the claimed range of “30 % or more and 85 % or less” - see at least Col. 2 lines 21-28 and Figs. 1, 2).
Van Swinderen fails to explicitly teach that the laminate includes a plurality of mesh plates that are laminated, wherein the laminate includes a portion having an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art. 
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Van Swinderen by configuring the existing laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so would have, inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	Furthermore, the combination of Van Swinderen and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ration of the laminate as a whole to have an opening ratio of 8 % or less since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Van Swinderen and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole is a result effective variable that is readily changeable in the combined burner taught by Van Swinderen and Placek. A larger opening ratio will allow combustion gases to pass through at a higher rate while a smaller opening ratio will enhance the incandescence of the laminate. Merely adjusting the number of mesh plates and the positioning of the mesh plates within the laminate to achieve a desired opening ratio balance and arrive at an overall laminate opening ratio of 8% or less would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate to be 8% or less as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 4, Placek also teaches that the laminate (which would be a part of the combined apparatus as is presented above in the rejection for Claim 1) has a lamination interval of 2 mm or less, the lamination interval being defined as a distance between mid-thickness positions of adjacent ones of the mesh plates (See at least Col. 3 lines 20-28 and note that the “combined thickness” of the laminate is “0.60 - 0.065 inch” (which is less than 2 mm). Since the lamination interval is less than the total thickness (which is which is less than 2 mm), it follows that the lamination interval is necessarily less than 2 mm as claimed.). 

	Regarding Claim 5, Placek also teaches that each mesh plate of the plurality of mesh plates has mesh lines with a diameter of 0.2 mm to 2 mm (See at least Col. 3 lines 20-28 and note that the mesh lines of each plate have a diameter of “0.040 inch” which is within the range of 0.2 mm - 2 mm). 

	Regarding Claim 6, Van Swinderen also teaches that the mesh plate has an opening spacing of “about 3 mm” which is within the claimed range of 1 mm - 5mm (see Col. 3 lines 29-48). Each mesh plate in the combined apparatus would accordingly have an opening spacing in the range of 1 mm - 5mm as claimed. 
 
	Regarding Claim 7, Van Swinderen and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1) but fail to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, merely increasing the number of mesh plates in the existing laminate of Van Swinderen and Placek from two (as is shown in Fig. 9 of Placek) to four would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification discloses that “The laminate 4 illustrated in FIG. 3 is an example in which two mesh plates 40 are laminated”. Thus, it is apparent that using four mesh plates as opposed to two is not critical to the invention since the application has disclosed that both configurations are useable.  Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Placek teaches of a configuration with two mesh plates and the instant application discloses that two mesh plates form a workable configuration. Simply increasing the number of screen elements within the laminate in the combined apparatus of Van Swinderen and Placek to achieve a desired balance between (at least) filtration and cost would have been readily achievable by, and obvious to, one of ordinary skill in the art. 
	Therefore, it would have been prima facie obvious to modify the burner taught by Van Swinderen and Placek by increasing the number of mesh plates in the existing laminate from two to four to obtain the invention as specified in Claim 7 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Placek also teaches that each mesh plate is a metal mesh (see at least Col. 5 lines 17-27 and Figs. 1, 9).

	Regarding Claim 9, Van Swinderen and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1) and Van Swinderen also teaches of a heat resistant material (7) on a nozzle side of the laminate (see at least Col. 4 lines 7-24 and Figs. 1, 2). Van Swinderen fails to explicitly teach that heat resistant material (7) may be formed from woven metal fibers. However, merely using woven metal fibers as the heat resistant material would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification discloses that the heat resistant material, when present, may be formed out of woven metal fibers or may be formed out of a different heat resistant material that is not formed from woven metal fibers (see Fig. 6 vs. Fig. 7 of the instant application). Thus, it is apparent that specifically using a heat resistant material in the form of woven metal fibers as opposed to using a heat resistant material that is not formed from woven metal fibers is not critical to the invention. Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Van Swinderen teaches of using a different heat resistant material (7) that is not in the form of woven metal fibers (see at least Fig. 2) which the instant Application discloses to be an acceptable alternative (as is evident from at least Figs. 6 and 7 of the instant application). 
	Therefore, it would have been prima facie obvious to modify the burner taught by Van Swinderen and Placek by using woven metal fibers to form the existing heat resistant material since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 10, Van Swinderen also teaches of a heat resistant material (7) on a nozzle side of the laminate (see at least Col. 4 lines 7-24 and Figs. 1, 2 and note that element (7) may be formed from “refractory ceramic material”).  

	Regarding Claim 11, Van Swinderen and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) but fail to explicitly teach that the heat resistant material has a thickness of 3 mm to 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Van Swinderen teaches of a heat resistant material (7) with a thickness (see at least Col. 4 lines 7-24 and Figs. 1, 2) - thus the general conditions of the claim are disclosed in the prior art. The thickness of the heat resistance material is a result effective variable that is readily changeable in the burner taught by Placek. A thicker material will have a greater influence on heat resistance than a thinner material at the expense of weight and vice versa. Merely adjusting the thickness of the heat resistant material to achieve a desired balance would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material in the combined apparatus of Van Swinderen and Placek to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 14, Van Swinderen and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) and Van Swinderen also teaches that the heat resistant material comprises particulate (the “refractory ceramic” particulate that makes up element (7) - see at least Col. 4 lines 7-24 and Fig. 2). Van Swinderen and Placek fail to explicitly teach that the heat resistant material which comprises the refractory ceramic particulate is “layered”. However, merely using multiple layers of the material as opposed to a single layer of the material would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification fails to disclose any reason as to why the heat resistant material needs to be layered and discloses several alternate configuration for the heat resistant material (as is shown in at least Figs. 6 and 7 of the instant application). Thus, it is apparent that specifically using a heat resistant material that is formed from a plurality of layers as opposed to using a heat resistant material that is formed from a single layer is not critical to the invention. Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Van Swinderen teaches of using a heat resistant material (7) that comprises one thick layer (as is shown in Fig. 2) that fulfills the same purpose of a heat resistant material that comprises more than one layer equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the burner taught by Van Swinderen and Placek by forming the existing heat resistant material from a plurality of layers as opposed to the single layer shown in Fig. 2 of Vas Swinderen since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 15, Van Swinderen also teaches that the tip of the nozzle (element (10) of the nozzle) is in direct contact with the laminate (2) (as is shown in Figs. 1 and 2)

Regarding Claim 16: Van Swinderen also teaches that the tip of the nozzle (element (10) of the nozzle) is in direct contact with the heat resistant material (7) and that the heat resistant material is in direct contact with the laminate (2) (as is shown in Figs. 1 and 2). Thus, with the combination of Van Swinderen and Placek modified as specified in the rejection for Claim 9 above, wherein woven metal fibers would form the existing heat resistant material (see the rejection for Claim 9 above), it necessarily follows that the tip of the nozzle (element (10) of the nozzle) would be in direct contact with the woven metal fibers, while the woven metal fibers would be in direct contact with the laminate as claimed (see the rejection for Claim 9 above and Figs. 1, 2 of Van Swinderen). 

Regarding Claim 17, Van Swinderen also teaches that the tip of the nozzle (element (10) of the nozzle) is in direct contact with the heat resistant material (7) and that the heat resistant material is in direct contact with the laminate (2) (as is shown in Figs. 1 and 2).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swinderen and Placek in view of Koji et al. (JP 2013194991 A) (hereinafter “Koji”) (see the original document and Abstract provided by Applicant in the IDS filed 8/28/2019). 
	Regarding Claim 12, Van Swinderen and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of using the burner as a composite burner that comprises a nozzle configured to discharge fuel gas and a nozzle configured to discharge air for combustion. However, such configuration is well known in the art. 
	Koji discloses a relatable burner (8) (see Fig. 1 and Abstract) that comprises a nozzle configured to discharge fuel gas (“main nozzle hole for jetting fuel gas”) and a nozzle configured to discharge air (“main nozzle hole for jetting combustion air”) (see Abstract and Fig. 1). Koji teaches of using the burner as a composite burner within an ignition device for a sintering machine that is capable of sintering iron ore raw materials and teaches that it is advantageous to do so because it effectively “assists combustion of a main burner” (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the burner taught by Van Swinderen and Placek as a composite burner that comprises a nozzle configured to discharge fuel gas and a nozzle configured to discharge air for combustion within an ignition device for a sintering machine based on the teachings of Koji. Doing so would have enhanced sintering operations by assisting in the combustion of a main sintering burner. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 13, Koji also teaches of an ignition device for a sintering machine which sinters iron ore raw materials (see at least Abstract and Fig. 1), and the combination of Van Swinderen, Placek and Koji teaches of using the composite burner according to claim 12 as an ignition device for a sintering machine (see the rejection for Claim 12 above). The combination of Van Swinderen, Placek and Koji accordingly meets the limitations of Claim 13 as claimed.  


Response to Arguments
The arguments filed 8/18/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauklis et al. (US 7,611,351 B2) and Karlovetz et al. (US 3,857,670) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/3/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762